Title: From John Adams to Timothy Pickering, 17 April 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy April 17th 1799

I received yesterday your favor of the 8th with Mr. Kings letters of 10th and 16th of January, with the inclosure in the former.
These papers I have read with more than common interest and anxiety, & however sanguine I may be in my disposition, or prone to determine my judgment on the first view of a subject, in this case, I must own myself puzzled & in doubt. The whole affair leads to the independence of the West Indies islands, & although I may be mistaken, it appears to me, that independence is the worst & most dangerous condition, they can be in for the United States. They would be less dangerous, under the government of England, France, Spain or Holland all together, and least of all, under the same powers in parcells & divisions, as they are now. This opinion however is liable to so much uncertainty, that no great dependence can be placed upon it.
Upon the projects proposed by the British Ministry, a great number of questions arise. Will not the projected, partial, limited & restrained independence of St Domingo, excite alarms & jealousies in Spain & Holland such as will attach them & subject them more entirely to France, & in Denmark & Sweden so as to make them more timid, if not more complaisant to France? Will it not involve us in a more inveterate and durable hostility with France, Spain & Holland, & subject us more to the policy of Britain, than will be consistent with our interest or honor? These questions may all be useless, because the independence of St Domingo & consequently of all the other islands in the West Indies, & of the Spanish, Dutch & Portugese possessions on the continent, may be brought about, without our interference & indeed in opposition to all that we can do to prevent it.
The project of a joint company is certainly liable to all the objections which occurred to Mr. King, & although the English government would meet with no difficulty, we should certainly find it very difficult to manage.
My own ideas are these. 1. That it would be most prudent for us to have nothing to do in the business. 2 that if we should meddle, we had better leave the independence of the island compleat & total in commerce as well as legislation to the people who assert it, the inhabitants of the island. 3d. that if this is not the sense of the English, we had better leave the whole management of the affair to them. 4th. that if they think fit, they may stipulate that we shall have a right to acceed to the treaty they make, when we can, within a certain period of one, two, or three years. 5. that we should acceed to it, provided the senate advise & consent as soon as it shall be determined that no negociation with France is likely to take place with effect. 6. that we remain faithfull to our promise, to open our commerce with the island, as soon as privateering shall cease. 7th. Although these are my prevailing opinions & inclinations, I am by no means fixed in them or bigotted to them. 8th. I wish you to consult the heads of department upon all these points, & if any other principles are more agreeable to them & you, I shall be disposed to concur in any rational expedient which can be reconciled to justice & sound policy, which may be concerted with Mr. Liston.
I have the honor to be, Sir your most / humble Servant
